No.     90-449
              IN THE SUPREME COURT OF THE STATE OF MONTANA




IN RE THE MARRIAGE OF
ROBERT M. BOWMAN,
                       Petitioner and Appellant,
    AND
ROSE-MARIE BOWMAN,
                       Respondent and Respondent.



APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and for the County of Missoula,
                       The Honorable Edward McLean, Judge presiding.


COUNSEL OF RECORD:
              For Appellant:
                       Terry A. Wallace, Missoula, Montana
              For Respondent:
                       Darla J. Keck; Datsopoulos, MacDonald            &   Lind,
                       Missoula, Montana



                                            Submitted on Briefs:   April 4, 1991
                                                        Decided:   May 16, 1991
   ed:   C/
          G
               ('
              d ~ i lt j l&




                                  B
                                            Clerk
Justice R. C. McDonough delivered the Opinion of the Court.

        Robert W. Bowman appeals from an order of the Fourth Judicial
District, Missoula County.       This order enforced the parties'
separation agreement and required appellant to pay the sum of
$13,000, plus interest, to the respondent.    The court also ordered
appellant to pay the sum of $1,800, plus interest, for child
support.
        On reviewing the appellant's arguments, it is clear that his
contentions concerning abandonment of the separation agreement and
the propriety of the award of child support have been conclusively
determined by this Court. See In re Marriage of Bowman (1987), 226
Mont. 99, 733 P.2d 197.    His reargument of these issues is
therefore without merit.    Furthermore, appellant's contention that
his fulfillment of the payment terms of the separation agreement
is legally impossible is similarly without merit. Appellant ceased
making payments, under that     agreement, in July of 1985.   At that
time he was still employed and fully capable of making the required
payments.     For the   above reasons, there is no support for this
appeal.     It is dismissed and let remittitur issue forthwith.
        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to West
Publishing Company.
W e Concur:



/       Chief J u s t i c e